Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Velev et al. (US Patent Application Publication 2019/0007329) in view of Hosein (US Patent Application Publication 2005/0111361).
Regarding claims 1, 11 and 15 Velev et al. discloses a rate control apparatus/method, comprising: at least one processor; one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instructing the at least one processor to ( see fig. 1, (CIoT architecture) : receive a connection establishment request from a terminal, wherein a connection for the terminal to transmit data is established based on the connection establishment request( see fig. 6, see [0087-88] When the UE requests the establishment of non-IP PDN connectivity during Attach procedure or as in independent procedure later, e.g. both cases are described in PDN Connectivity procedure (see TS 23.401), the serving node initiates the establishment of T6 (e.g. T6a) connection) ; and 
send rate control time management information to a data sending device, wherein the data sending device is configured to perform rate control over the data sent through the connection based on the rate control time management information (see fig. 6 and see [0089] the SCEF processes the information correspondingly. If ‘policy information’ parameter(s) is contained in the message, the SCEF start internal processes for corresponding monitoring/inspection of the non-IP data to be transmitted. The SCEF creates and sends an SCEF EPS Bearer Context for the UE ID. The SCEF sends Create SCEF Connection Response (User Identity EPS Bearer Identity) message to the MME confirming establishment of PDN connection to the SCEF for the UE.  and see fig. 9, step 4.2, see [0130] The MME/SGSN updates the UE's context stored in the RAN with a new max. allowed data rate. For example, this can be a new UE-AMBR, or APN-AMBR. These updated parameters can apply either to UL or to DL or to both directions. The RAN node (eNB, NB, BS) starts applying the new policy enforcement parameters.)
Velev et al. fail to specifically point out wherein the rate control time management information comprises start time indication information, of a rate control time unit used for rate control, and the start time indication information indicates a start time of the rate control time unit, the rate control time unit comprising a predetermined time period associated with a type of the rate control as claimed. 
Hosein teaches wherein the rate control time management information comprises start time indication information, of a rate control time unit used for rate control, and the start time indication information indicates a start time of the rate control time unit, the rate control time unit comprising a predetermined time period associated with a type of the rate control (see fig. 5, see [0033-34]  mobile station 12 may be configured to implement a rate control timer in hardware or software that sets the control interval for rate adjustments (Step 132). If it is time for a rate control adjustment (Step 134), mobile station 12 computes a target data rate needed to achieve the targeted queuing delay for each service instance i  Mobile station 12 initializes i to 1  ( start time , the first instance of interval is 1) and sets its overall desired rate to "x," which may be zero or some other value (Step 136).   )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Velev et al.  invention with Hosein invention because Hosein invention provide a method and apparatus wherein transmit rate adjustments are triggered or otherwise initiated based on expected transmit queuing delays (see Hosein [0007])
Regarding Claims 2, 12 and 16 Velev et al.  in view of Hosein discloses everything as applied above (see claims 1, 11 and 15). 
Velev et al. fail to specifically point out wherein the start time indication information comprises one of: a time point at which the connection is successfully established, a time point at which a first data unit is transmitted through the connection, or a start time of a next charging period as claimed. 
Hosein teaches wherein the start time indication information comprises one of: a time point at which the connection is successfully established, a time point at which a first data unit is transmitted through the connection, or a start time of a next charging period (see fig. 5, see [0033-34]  mobile station 12 may be configured to implement a rate control timer in hardware or software that sets the control interval for rate adjustments (Step 132). If it is time for a rate control adjustment (Step 134), mobile station 12 computes a target data rate needed to achieve the targeted queuing delay for each service instance i Mobile station 12 initializes i  to 1 ( start  time, i equals 1 is a start of the interval of the timer) and sets its overall desired rate to "x," which may be zero or some other value (Step 136).   )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Velev et al.  invention with Hosein invention because Hosein invention provide a method and apparatus wherein transmit rate adjustments are triggered or otherwise initiated based on expected transmit queuing delays (see Hosein [0007])

Regarding Claim 3 Velev et al. in view of Hosein  discloses everything as applied above (see claim 1). 
Velev et al. teaches wherein, if the rate control is serving public land mobile network rate control, the control device is one of a mobility management network element or a session management network element, and the data sending device is the terminal( see fig. 9, see [0126] Step (2) The SCEF initiates procedure for data rate limitation (or data transmission limitation) towards the UE and MME for the whole UE non-IP traffic transmitted over the SCEF or for a given application (assuming that the same UE implements multiple applications). For this purpose the SCEF can send Data rate limitation request (or similar) message to SCS/AS in order to inform the SCS/AS about the limited data rate.).
Regarding Claims 4 and 20 Velev et al. in view of Hosein discloses everything as applied above (see claims 1 and 15). 
Velev et al. teaches wherein, if the rate control is serving public land mobile network rate control, the control device is one of a mobility management network element or a session management network element, and the data sending device is a user plane network element; or the control device is a mobility management network element, and the data sending device is a session management network element( see fig.4-5 and  8-9, see [0126] Step (2) The SCEF initiates procedure for data rate limitation (or data transmission limitation) towards the UE and MME for the whole UE non-IP traffic transmitted over the SCEF or for a given application (assuming that the same UE implements multiple applications). For this purpose the SCEF can send Data rate limitation request (or similar) message to SCS/AS in order to inform the SCS/AS about the limited data rate. For example such a format can be Data rate limitation request (External Identifier or MSISDN, SCEF Reference ID, limitation cause, time duration for limitation, etc.).
Regarding Claim 5 Velev et al. in view of Hosein discloses everything as applied above (see claim 1). 
Velev et al. teaches wherein, if the rate control is data network name rate control, the control device is a user plane network element, and the data sending device is the terminal ( see fig. 8 and 9, see  rate control  to  terminal UE) .
Regarding Claims 6 and 19 Velev et al. in view of Hosein discloses everything as applied above (see claims 1 and 15). 
Velev et al. teaches wherein, if the rate control is access point name rate control, the control device is a user plane network element, and the data sending device is the terminal ( see fig. 9, see [ 0129] MME/SGSN use NAS (E)SM signalling to request the UE to stop or limit the transmission of non-IP data to the concerned APN.).
Regarding Claims 7, 13 and 17 Velev et al. in view of Hosein  discloses everything as applied above (see claims 1, 11 and 15). 
Velev et al. teaches wherein, if the data sending device is the terminal, the rate control time management information further comprises timing indication information, and wherein the timing indication information indicates one of: when the terminal enters a connected mode, timing continues based on a remaining value of the rate control time unit; when the terminal enters a connected mode, timing restarts based on the rate control time unit; or timing starts when a first data unit is transmitted in a next rate control time unit after the rate control time unit expires( see [0129]in this option. MME/SGSN use NAS (E)SM signalling to request the UE to stop or limit the transmission of non-IP data to the concerned APN. The MME can send a kind of back-off timer, or other time information during which the UE is not allowed to send information, or send only limited information (e.g. 1 data transmission per hour). The UE can acknowledge the reception of the MME.)
Regarding Claims 8, 14 and 18 Velev et al. in view of Hosein discloses everything as applied above (see claims 1, 11 and 15). 
Velev et al. wherein, if the data sending device is a session management network element or the user plane network element ( see [0130] The MME/SGSN updates the UE's context stored in the RAN with a new max. allowed data rate. For example this can be a new UE-AMBR, or APN-AMBR. These updated parameters can apply either to UL or to DL or to both directions.)
Velev et al. fail to specifically point out, the rate control time management information further comprises timing indication information, and wherein the timing indication information indicates one of: timing is continuously performed after the start time of the rate control time unit; or timing starts when a first data unit is transmitted in a next rate control time unit after the rate control time unit expires
Hosein teaches the rate control time management information further comprises timing indication information, and wherein the timing indication information indicates one of: timing is continuously performed after the start time of the rate control time unit; or timing starts when a first data unit is transmitted in a next rate control time unit after the rate control time unit expires (see fig. 5, see [0033-34]  mobile station 12 may be configured to implement a rate control timer in hardware or software that sets the control interval for rate adjustments (Step 132). If it is time for a rate control adjustment (Step 134), mobile station 12 computes a target data rate needed to achieve the targeted queuing delay for each service instance i (start time) Mobile station 12 initializes i ( start  time)to 1 and sets its overall desired rate to "x," which may be zero or some other value (Step 136).   )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Velev et al.  invention with Hosein invention because Hosein invention provide a method and apparatus wherein transmit rate adjustments are triggered or otherwise initiated based on expected transmit queuing delays (see Hosein [0007])
Regarding Claim 9 Velev et al. in view of Hosein discloses everything as applied above (see claim 1). 
Velev et al. teaches wherein the rate control time management information further comprises a rate control value, and the rate control value indicates a maximum quantity of data units sent by the data sending device in the rate control time unit( see[0111-115] Step (4) The SCEF reports the transfer of DL data towards SCS/AS. The SCEF sends NIDD Submit response (External identifier or MSISDN, SCS/AS Reference ID, success indicator, error/failure cause, time for storing or time for applying throttling/limitation) message to the SCS/AS. SCEF informs SCS/AS of delayed delivery via appropriate cause code, e.g. using time for storing indicator. If the non-IP data is discarded or not delivered due to data rate exceed, or overload or other reason, the SCEF includes corresponding error cause. For example the following format of the message can be: Data rate limitation response (External Identifier or MSISDN, SCS/AS Reference ID, Ack, time duration for limitation or time for applying throttling/limitation, error/failure cause, etc.))
Regarding Claim 10 Velev et al. in view of Hosein discloses everything as applied above (see claim 1). 
Velev et al. teaches wherein the rate control time management information further comprises information about the rate control time unit (see [0113] Step (5) The SCEF initiates procedure for data rate limitation towards the SCS/AS for the given UE or for a given application (assuming that the same SCS/AS implements multiple applications). For this purpose, the SCEF sends Data rate limitation request (or similar) message to SCS/AS in order to inform the SCS/AS about the limited data rate. For example the following format of the message can be: Data rate limitation request (External Identifier or MSISDN, SCEF Reference ID, limitation cause, time duration for limitation, etc.) message).
Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 11 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the remarks on pg. 8-9 of the amendment, the applicant contends that Velev et al. does not teach or suggest “perform rate control over the data sent through the connection based on the rate control time management information”
Examiner respectfully disagrees Velev et al. teaches in see fig. 9, step 4.2, of [0130] The MME/SGSN updates the UE's context stored in the RAN with a new max. allowed data rate. For example, this can be a new UE-AMBR, or APN-AMBR. These updated parameters can apply either to UL or to DL or to both directions. The RAN node (eNB, NB, BS) starts applying the new policy enforcement parameters. Therefore, claim limitation are not patentable distinct.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2478                                                                                                                                                                                                        November 1, 2022

/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478